TAYLOR, Judge,
dissenting.
I dissent from the majority holding in its •unpublished memorandum that the response of “okay” made by the trial court to an objection by the prosecution is not an adverse ruling and preserves nothing for this court to review. The word “okay” expresses an affirmative response or agreement. The Random House Dictionary of the English Language (2d ed., 1987) defines the word as follows:
“OK ... —adj. 1. all right; proceeding normally; satisfactory or under control: Things are OK at the moment. 2. correct, permissible, or acceptable; meeting standards: Is this suit OK to wear to a formal party? 3. doing well or in good health; managing adequately: She’s been OK since the operation. 4. adequate but unexceptional or unremarkable; tolerable: The job they did was OK, nothing more. 5. estimable, dependable, or trustworthy; likable: an OK person. —adv. 6. all right; well enough; successfully fine: She’ll manage OK on her own. He sings OK, but he can’t tap dance. 7. (used as an affirmative response) yes; surely. 8. (used as an interrogative or interrogative tag) all right? do you agree? —interj. 9. (used to express agreement, understanding, acceptance, or the like): OK, I’ll get it for you. 10. (used as an introductory or transitional expletive): OK, now where were we? —n. 11. an approval, agreement, or endorsement: They gave their OK to her leave of absence. —v.t. 12. to put one’s endorsement on or indicate one’s approval of (a request, piece of copy, bank check, etc.); authorize; initial: Would you OK my application? Also, O.K., okay, [initials of a facetious folk phonetic spelling, e.g., oil or orl korreet representing all correct first attested in Boston, Massachusetts, in 1839, then used in 1840 by Democrat partisans of Martin Van Burén during his election campaign, who allegedly named their organization, the O.K. Club, in allusion to the initials of Old Kinderhook, Van Buren’s nickname, derived from his birthplace Kin-derhook, New York] -Usage. Few Americanisms have been more successful than OK, which survived the political campaign of 1840 that fostered it, quickly lost its political significance, and went on to develop use as a verb, adverb, noun, and interjection. The expression was well known in England by the 1880’s. Today OK has achieved worldwide recognition and use. It occurs in all but the most formal speech and writing.”
“Okay” is a word. It has a meaning. It is universally understood. The court’s response of “okay” to the prosecution’s objection was a ruling in favor of the last stated position on the issue. It was favorable to the state and adverse to the defendant. The court’s ruling is therefore appealable. This issue should be addressed on the merits.